Exhibit 10

SECOND AMENDMENT TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT AND RELATED DOCUMENTS

This SECOND AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT AND
RELATED DOCUMENTS (“Second Amendment”) is executed among FGDI, L.L.C., a limited
liability company formed under the laws of the State of Delaware (“Borrower”),
the financial institutions which are now or which hereafter become a party
hereto (collectively, the “Lenders” and individually a “Lender”) and CoBANK, ACB
(“CoBank”), as agent for Lenders (CoBank, in such capacity, the “Agent”), for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged effective November 27, 2006.

Recitals

A. Borrower and Agent have executed a Revolving Credit, Term Loan and Security
Agreement dated as of March 28, 2006 (“Original Credit Agreement”) and a First
Amendment to the Revolving Credit, Term Loan and Security Agreement dated as of
May 31, 2006 (“First Amendment”). Hereinafter, the Original Credit Agreement,
First Amendment, and all amendments, extensions, modifications, replacements and
substitutions thereto may be referred to collectively as the Credit Agreement.

B. Borrower has requested Agent to make certain changes to the Credit Agreement
and Other Documents (as defined in the Credit Agreement) and to permit Borrower
to incur certain additional subordinated indebtedness from FCStone Group, Inc.
and/or Agrex, Inc. (individually and collectively “Subordinated Creditor”).

C. Agent is willing to make the requested changes to the Credit Agreement and
Other Documents and to permit Borrower to incur the requested additional
subordinated indebtedness from Subordinated Creditor so long as Borrower
executes and agrees to abide by the terms and conditions set forth in this
Second Amendment.

Agreements

1. Capitalized terms used in this Second Amendment and not otherwise defined
herein shall have the meanings given them in the Credit Agreement.

2. The definition of “Indebtedness” set forth in Section 1.2 of the Credit
Agreement hereby is amended to read:

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness



--------------------------------------------------------------------------------

actually shall have been created, assumed or incurred by such Person. Any
indebtedness of such Person resulting from the acquisition by such Person of any
assets subject to any Lien shall be deemed, for the purposes hereof, to be the
equivalent of the creation, assumption and incurring of the indebtedness secured
thereby, whether or not actually so created, assumed or incurred.
Notwithstanding the foregoing, in calculating the Total Debt to Adjusted Working
Capital financial covenant set forth in this Agreement, the term “Indebtedness”
shall exclude all non-recourse indebtedness and amounts payable to: (a) AFG
Asset Management under the AFG Asset Management Investment Facility Letter;
(b) AFG Trust Finance under the AFG Trust Finance Credit Facility Letter;
(c) FCStone Group, Inc. under a promissory note in the original principal amount
of $1,000,000.00 that is subordinated to Borrower’s Obligations to Agent and
Lenders pursuant to a subordination agreement in form and substance acceptable
to Agent in its sole discretion; and (d) FCStone Group, Inc. and/or Agrex, Inc.
(individually and collectively “Subordinated Creditor”) under a promissory note
in the original principal amount of $2,000,000.00, or less, that is subordinated
to Borrower’s Obligations to Agent and Lenders pursuant to one or more
subordination agreements in form and substance acceptable to Agent in its sole
discretion.

3. The definition of “Maximum Advances Amount” set forth in Section 1.2 of the
Credit Agreement hereby is amended to read:

“Maximum Advances Amount” shall mean $88,000,000.00, subject to any permanent
reduction caused by a permanent reduction in the Maximum Revolving Advances
Amount.

4. The definition of “Maximum Revolving Advances Amount” set forth in
Section 1.2 of the Credit Agreement hereby is amended to read:

“Maximum Revolving Advances Amount” shall mean $88,000,000.00; provided however,
that so long as no Event of Default has occurred and is continuing, Borrower
shall be entitled to reduce such amount on a permanent basis: (a) to
$68,000,000.00 or less on one (1) occasion on or before March 28, 2007 by
providing Agent with at least (3) Business Days’ prior written notice thereof;
and (b) by One Million Dollars ($1,000,000.00) or a multiple thereof on one
(1) occasion during each calendar year by providing Agent with at least
(3) Business Days’ prior written notice thereof. Any such permanent reduction
shall cause an equal permanent reduction in the Maximum Advances Amount.

5. The definition of “Revolving Advances Rate” set forth in Section 1.2 of the
Credit Agreement hereby is amended to read:

“Revolving Advances Rate” shall mean an interest rate per annum equal to:
(a) the sum of the Base Rate plus one-half percent (0.50%) with respect to
Domestic Rate Advances so long as the outstanding Advances are less than
$68,000,000.00 in the aggregate and Borrower is not entitled to obtain Advances
in excess of $68,000,000.00 under this Agreement; (b) the sum of the Base Rate
plus three-quarters percent (0.75%) at all other times; (c) the sum of LIBOR
plus two and one-quarter percent (2.25%) with respect to LIBOR Rate Advances so
long as the outstanding Advances amount to less than $68,000,000.00 in the
aggregate and Borrower is not entitled to obtain Advances in excess of
$68,000,000.00 under this Agreement; and (d) the sum of LIBOR plus two and
one-half percent (2.50%) with respect to LIBOR Rate Advances at all other times.

 

2



--------------------------------------------------------------------------------

6. The definition of “Subordination Agreements” set forth in Section 1.2 of the
Credit Agreement hereby is amended to read:

“Subordination Agreements” shall mean collectively the subordination and
intercreditor agreements with FCStone Financial, Inc. and FCStone Merchant
Services, LLC, the subordination agreement with FCStone Group, Inc., and the
subordination agreements with Subordinated Creditor, all of which are and shall
be in form and substance acceptable to Agent in its sole discretion.

7. Section 6.5(d) of the Credit Agreement hereby is amended to read:

(d) Maintain, as of the end of each fiscal year, a Fixed Charge Coverage Ratio
of not less than 1.25 to 1.0.

8. Section 7.8 of the Credit Agreement hereby is amended to read:

7.8 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt) besides (i) Indebtedness to Lenders; (ii) Indebtedness incurred for
Capital Expenditures permitted under Section 7.6 hereof; (iii) current operating
liabilities (other than for borrowed money) incurred in the Ordinary Course of
Business; (iv) Indebtedness to FCStone LLC that consists of amounts owing by
Borrower from the purchase and sale of margins and commodities in its FCStone,
LLC margin and commodities accounts that are subject to control agreements in
favor of Lenders and which amounts are reasonable and incurred by Borrower in
the Ordinary Course of Business; (v) Indebtedness to FCStone Trading that
consists of amounts owing by Borrower from the purchase and sale of margins and
commodities in its FCStone Trading margin and commodities accounts that are
subject to control agreements in favor of Lenders and which amounts are
reasonable and incurred by Borrower in the Ordinary Course of Business;
(vi) Indebtedness to FCStone Financial, Inc. that is subject to a Subordination
Agreement; (vii) Indebtedness to FCStone Merchant Services, LLC that is subject
to a Subordination Agreement; (viii) Indebtedness to AFG Trust Finance described
in the AFG Trust Finance Credit Facility Letter so long as such indebtedness is
without recourse to Borrower or any of its assets besides the Chinese currency
deposits held in Chinese bank accounts that are described in the AFG Trust
Finance Credit Facility Letter; (ix) Indebtedness to FCStone Group, Inc. in an
amount not exceeding $1,000,000.00 in the aggregate so long as such indebtedness
is subject to a Subordination Agreement; and (x) Indebtedness to Subordinated
Creditor in an additional amount not exceeding $2,000,000.00 in the aggregate so
long as such indebtedness is subject to one or more Subordination Agreements.

9. Exhibit 1.2 of the Credit Agreement hereby is amended and replaced in its
entirety by Exhibit 1.2 attached to this Second Amendment and incorporated
herein by this reference. In addition, all references in the Credit Agreement
and Other Documents to the Borrowing Base Certificate shall refer to Exhibit 1.2
attached to this Second Amendment and any amendments, modifications,
replacements and substitutions thereto on and after the date of this Second
Amendment.

 

3



--------------------------------------------------------------------------------

10. Exhibit 2.1(b) of the Credit Agreement hereby is amended, restated and
replaced in its entirety by Exhibit 2.1(b) attached to this Second Amendment and
incorporated herein by this reference. In addition, all references in the Credit
Agreement and Other Documents to the Revolving Advances Note shall refer to
Exhibit 2.1(b) attached to this Second Amendment and any amendments,
modifications, replacements and substitutions thereto on and after the date of
this Second Amendment.

11. Notwithstanding anything to the contrary contained herein or in the Credit
Agreement and Other Documents:

a. Borrower shall not obtain any additional equity or subordinated indebtedness
from any Person besides Subordinated Creditor on or after the date of this
Second Amendment without obtaining Agent’s prior written consent which may be
withheld by Agent in its sole discretion;

b. Borrower shall not obtain any additional equity or subordinated indebtedness
from Subordinated Creditor on or after the date of this Second Amendment unless
Subordinated Creditor executes and delivers to Agent a Subordination Agreement
pertaining to such equity or subordinated debt and containing terms and
conditions acceptable to Agent in its sole discretion;

c. Borrower shall pay Agent and Lenders an Unused Availability Fee based upon
the increased Maximum Advances Amount described in this Second Amendment and any
amendments, modifications, replacements and substitutions thereto on and after
the date of this Second Amendment; and

d. Despite the increased Unused Availability Fee described in this Second
Amendment, Borrower shall not be entitled to obtain Advances in excess of
$68,000,000.00 in the aggregate under the Credit Agreement and Other Documents
until: (a) Subordinated Creditor provides Borrower with an additional
$2,000,000.00 in equity or subordinated indebtedness on or after the date of
this Second Amendment; and (b) Subordinated Creditor, Inc. executes and delivers
to Agent a Subordination Agreement pertaining to such equity or subordinated
indebtedness and containing terms and conditions acceptable to Agent in its sole
discretion.

12. Borrower represents and warrants to Agent and Lenders that no Default or
Event of Default has occurred and is continuing under the Credit Agreement or
any Other Document.

13. Borrower hereby releases, waives and forever discharges Agent, Lenders,
their affiliates, and their respective shareholders, directors, officers,
employees, and agents, from all known and unknown, absolute and contingent,
claims, defenses, setoffs, counterclaims, causes of action, actions, suits or
other legal proceedings of any kind existing or accrued as of the date of this
Second Amendment.

14. Borrower shall pay Agent a modification fee of $20,000.00 upon the execution
of this Second Amendment. In addition, Borrower shall reimburse Agent for all
attorneys’ fees,

 

4



--------------------------------------------------------------------------------

legal costs, and other expenses incurred in connection with the negotiation,
drafting, and execution of this Second Amendment. The amounts described in this
paragraph shall be in addition to, and not in lieu of, the interest, fees and
other charges owing under the Credit Agreement.

15. The Credit Agreement and Other Documents shall remain in full force and
effect except as modified by this Second Amendment.

16. Borrower shall execute and deliver and cause any necessary Persons to
execute and deliver to Agent such other documents and shall take and cause any
necessary Persons to take such additional actions as Agent may request to carry
out the intent and purposes of this Second Amendment.

17. This Second Amendment may be executed in counterparts and shall be effective
when each party has executed at least one counterpart hereof.

18. This Second Amendment shall be governed by and construed in accordance with
the laws of the State of Colorado and shall inure to the benefit of and being
binding upon the parties hereto and their respective successors and permitted
assigns.

 

5



--------------------------------------------------------------------------------

19. BORROWER, AGENT AND LENDERS EACH WAIVE THEIR RESPECTIVE RIGHTS TO DEMAND A
TRIAL BY JURY IN ANY LITIGATION OR OTHER LEGAL PROCEEDING PERTAINING TO THIS
SECOND AMENDMENT OR THE SUBJECT MATTER HEREOF.

 

FGDI, L.L.C. as Borrower By:  

/s/ Steven J. Speck

Name:   Steven J. Speck Title:   President and Chief Executive Officer By:  

/s/ Jean Bratton

Name:   Jean Bratton Title:   Vice President and Chief Financial Officer COBANK
ACB, as Agent and Lender By:  

/s/ Theodore D. Tice

Name:   Theodore D. Tice Title:   Vice President Commitment Percentage: 100%

 

6



--------------------------------------------------------------------------------

STATE OF OHIO    )    ) ss. COUNTY OF WOOD    )

On this 30th day of November, 2006, before me personally came Steven J. Speck,
to me known, who, being by me duly sworn, did depose and say that he is the
President and Chief Executive Officer of FGDI, L.L.C., the limited liability
company described in and which executed the foregoing instrument; and that he
signed his name thereto by order of the management committee of said limited
liability company.

 

/s/ Donald Eugene Finn

Notary Public for the State of Ohio

My commission expires: 5/22/08

 

STATE OF OHIO    )    ) ss. COUNTY OF WOOD    )

On this 30th day of November, 2006, before me personally came Jean Bratton, to
me known, who, being by me duly sworn, did depose and say that she is a Vice
President and Chief Financial Officer of FGDI, L.L.C., the limited liability
company described in and which executed the foregoing instrument; and that she
signed her name thereto by order of the management committee of said limited
liability company.

 

/s/ Donald Eugene Finn

Notary Public for the State of

My commission expires: 5/22/08

 

7